DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2022 and 07/19/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Innovative Media Solutions (WO Publication No. 2009/063266; hereinafter IMS) in view of Hine (US Patent Publication No. 2012/0293393).
With reference to claim 1, IMS discloses a device (see Figs. 7-8) for displaying images for stands or stairways in a public venue (see page 5, lines 5-8; Figs. 4-5) comprising a controller (controlling processor; CP) (see page 4, lines 17-18; Fig. 5);
a plurality of electronic screen assemblies (see Figs. 1-2) connected to one another and connected to the controller (in teaching connection through communications means with the controller; see pages 4, lines 11-21; Fig. 7-8), wherein each screen assembly is sealed (see page 2, lines 22-23; Fig. 2) and comprises a transparent element (protective glass) connected to a vertical face of the stand or stairway and a light-emitting electronic element (LCD) which is positioned between the stand or stairway and the transparent element (see page 4, lines 17-21; Figs. 1-3); and 
means for securing one of said electronic screen assemblies to a corresponding riser of a stairway or stand (see page 5, lines 9-12; Fig. 5), the controller (CP) having means for displaying an advertising motif distributed between all of said electronic screen assemblies (see page 5, lines 13-26; Figs. 5, 7-8).
While disclosing the features as described above, IMS fails to specifically disclose a serial connection of the screen assemblies or the usage of multicables as recited.
Hine discloses a mobile image display system used in a public venue (see paragraph 36; Fig. 1) comprising; a controller (20) and a plurality of electronic screen assemblies (50) serially connected to one another and connected to the controller (20) (see paragraphs 42); wherein the plurality of screen assemblies are connected serially by multicables comprising a power cable and a data cable (see paragraphs 45, 47).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a serially connected screen assembly arrangement similar to that which is taught by Hine to be carried out in a system similar to that which is taught by IMS to thereby minimizes delay due to communication with the CPU (see Hine; paragraph 42).

With reference to claim 2, IMS and Hine disclose all that is explained above with reference to the device for displaying images according to claim 1, wherein Hines further discloses wherein signal processing and data elements (20) and power supply elements of at least one of said electronic screens to be arranged on the risers are placed in a box separate from a screen to be installed separately (see paragraphs 38, 46; Figs. 2, 4, 10)

With reference to claim 3, IMS and Hine disclose all that is explained above with reference to the device according to claim 2, wherein Hine further discloses a separate box for each screen (see paragraph 38; Fig. 4).

With reference to claim 4, IMS and Hine disclose all that is explained above with reference to the device according to claim 1, wherein IMS further discloses wherein the screens are positioned secured to the risers of the stand or stairway (see page 5, lines 5-12; Figs. 7-8).

With reference to claim 5, IMS and Hine disclose all that is explained above with reference to the device according to claim 4, wherein IMS further discloses wherein the device leaves the treads of the stand or stairway free (see page 5, lines 5-12; Figs. 5, 7-8).

With reference to claim 6, IMS and Hine disclose all that is explained above with reference to the device according to claim 1, wherein IMS further discloses wherein the controller is positioned separate from the screen (in teaching separate CP/modem; see Figs. 7-8).

With reference to claim 11, IMS and Hine disclose all that is explained above with reference to the device according to claim 3, wherein Hine further discloses said separate box is positioned beneath seats attached to the stand or stairway, or hidden behind the stairway (see paragraph 38; Fig. 4).

With reference to claim 13, IMS discloses all that is explained above with reference to the device according to claim 1, wherein IMS further discloses an upper portion of the screen is flush with an adjacent tread, forming an extension of the adjacent tread (see Fig. 5).

With reference to claim 14, IMS discloses all that is explained above with reference to the device according to claim 13, however fails to specifically disclose that the upper surface of the upper portion of the screen has a non-slip finish.
However, the examiner takes official notice that the addition of a non-slip finish on a stair tread is an obvious feature for the improvement of traction on publicly used stairs to prevent accidents from occurring.  The specification has not provided any other explanation other than providing a slip-resistant surface to be added to the display screens that would define over the obvious.  Hence, it would be an obvious addition to the upper surface of the upper portion of the screen that is to be positioned flushed with the tread as an extension thereof.
Therefore, it would have been obvious to one of ordinary skill in the art to allow the addition of a non-slip surface to be added to the upper surface of the upper portion of the screen to prevent slips and accidents as well known.


With reference to claim 18, IMS and Hine disclose all that is explained above with reference to the device according to claim 1, wherein Hine further disclose the separate boxes (56, 58) control one or more of the following: brightness; contrast; image refresh rate; grey scale; clock rate (in teaching the usage of graphical and data processing units; see paragraph 38). 


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over IMS and Hine as applied to claim 1 above, and further in view of Chien (US Patent No. 5,775,016).
With reference to claim 8, IMS and Hine disclose all that is explained above with reference to the device according to claim 1, and while disclosing the device is mounted to the stairs, there fails to be disclosure of the type of mounting implement is as recited.
Chien discloses an illuminated safety guide for providing illuminated information to a user (see abstract) wherein the safety guides having a transparent element is screwed to the stairway or stand (see column 5, lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of screws mounting similar to that which is taught by Chien in an arrangement similar to that which is taught by IMS and Hine, to thereby provide a secure mounting element for the device (see Chien; column 4, lines 4-8).

With reference to claim 9, IMS and Hine disclose all that is explained above with reference to the device according to claim 1, wherein IMS further discloses wherein the controller comprises instructions for displaying information on each screen (see page 3, lines 8-15).
While IMS discloses displaying information according to instructions from the controller, there fails to be disclosure of the type of information being seating or safety information as recited.
Chien discloses an illuminated safety guide for providing illuminated information to a user (see abstract) wherein the safety guides are capable of providing status of nearby seats and/or entry/exit instructions to/from said seats or other safety information (see column 4, lines 10-25; Figs. 4-6, 10, 17).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of safety guide information similar to that which is taught by Chien to be carried out in a system similar to that which is taught by IMS and Hine to thereby provide an illuminated guide for persons using the stairs (see Chien; column 1, lines 8-14).

With reference to claim 10, IMS discloses all that is explained above with reference to the device according to claim 9, and while disclosing the device comprising a communications post (CP/modem) for receiving different visual images signals for updating the display (see page 6, lines 5-11), there fails to be specific disclosure of alarm signals or evacuation signals as recited.
Chien further discloses an alarm signal which causes the device to change to showing evacuation signals on the screens (see column 4, lines 10-25; Figs. 4-6, 10, 17).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of safety guide information similar to that which is taught by Chien to be carried out in a system similar to that which is taught by IMS to thereby provide an illuminated guide for persons using the stairs (see Chien; column 1, lines 8-14).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over IMS and Hine as applied to claim 1 above, and further in view of Gordon et al. (US Patent Publication No. 2020/0110311; hereinafter Gordon).
With reference to claim 12, IMS and Hine disclose all that is explained above with reference to the device according to claim 1, and while disclosing the usage of LCD display panels on the risers of the stairs as explained, there fails to be disclosure of the thickness of the screens as recited.
Gordon discloses a display device with a large area and a thin profile (see paragraph 10) wherein a thickness of the screens (100) is less than 50 mm (see paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a thin profile display device similar to that which is taught by Gordon in a display system similar to that which is taught by IMS to thereby provide a display with a thin profile which will allow installation and usage in more environments (see Gordon; paragraph 2).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over IMS and Hine as applied to claim 2 above, and further in view of Mills et al. (US Patent Publication No. 2014/0192456; hereinafter Mills).
With reference to claim 15, IMS and Hine disclose all that is explained above with reference to the device according to claim 2, and while wherein Rote discloses a separate box for each screen (in illustrating box (40) for controlling lights of stair tread B; see Fig. 3) there fails to be disclosure of two power sources as recited
Mills discloses a power distribution system for an information handling device (see paragraph 20, 22); Fig. 1, wherein the power distribution unit (104) has two power sources or voltage transformers arranged redundantly (see paragraphs 24-25; Figs. 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to allow the usage of two power sources similar to that which is taught by Mills to be carried out in a device similar to that which is taught by IMS and Rote to thereby provide uninterruptable power to the device (see Mills; paragraph 25).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over IMS and Hine as applied to claim 1 above, and further in view of Akira (JP 2003216087).
With reference to claim 16, IMS discloses a stairway arrangement in which the light-emitting electronic screen assemblies are mounted, however there fails to be specific disclosure of a projecting ledge as recited.
Akira discloses a video display to be provided on riser surfaces (41) of a staircase (40), wherein the stairways include a step comprising a projecting ledge on a tread of each step, wherein one of the electronic screen assemblies is positioned beneath the projecting ledge (see Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the projecting ledge on a tread of each step similar to that which is taught to Akira to be included in the stairway arrangement of IMS to thereby provide well known safety precautions. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over IMS and Hine as applied to claim 1 above, and further in view of De La Cruz (US Patent Publication No. 2009/0119962; hereinafter Cruz).
With reference to claim 17, IMS and Hine disclose a stairway arrangement as explained above with reference to claim 1, in which the light-emitting electronic screen assemblies are mounted, however there fails to be specific disclosure of a UV protection or light diffuser as recited.
Cruz discloses a display arrangement for outside usage including a transparent display pocket (110) provided to encompass a display sheet (120) and adhesively attached to a surface to provide a promotional image (see paragraph 30; Fig. 1), wherein the transparent element (110) comprises one or more of UV protection and/or a light-diffusing finish (see paragraph (37).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a UV protection layer similar to that which is taught by Cruz to be carried out in the arrangement similar to that which is taught by IMS and Hine to thereby improve the color stability during prolonged exposure to sunlight (see Cruz; paragraph 37).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over IMS in view of Hine and Akira.
With reference to claim 19, IMS discloses a device (see Figs. 7-8) for displaying images for a stairway in a public venue, the stairway (see page 5, lines 5-8; Figs. 4-5)
having a plurality of steps (see Fig. 5), the device comprising:
a controller (CP) (see page 4, lines 17-18; Fig. 5);
a plurality of electronic screen assemblies (see Figs. 1-2) connected to one another and connected to the controller (in teaching connection through communications means with the controller; see pages 4, lines 11-21; Fig. 7-8), wherein
each screen assembly is sealed (see page 2, lines 22-23; Fig. 2) and comprises a transparent element (protective glass) connected to the stand or stairway and a light-emitting element (LCD) which is positioned between the stand or stairway and the transparent element (see page 4, lines 17-21; Figs. 1-3); and
means for securing one of said electronic screen assemblies to a corresponding riser of the stairway (see page 5, lines 9-12; Fig. 5), the controller having means for displaying an advertising motif distributed between said electronic screen assemblies (see page 5, lines 13-26; Figs. 5, 7-8).
While disclosing the features as described above, IMS fails to specifically disclose a serial connection of the screen assemblies as recited.
Hine discloses a mobile image display system used in a public venue (see paragraph 36; Fig. 1) comprising; a controller (20) and a plurality of electronic screen assemblies (50) serially connected to one another and connected to the controller (20) (see paragraphs 42); wherein the plurality of screen assemblies are connected serially by multicables comprising a power cable and a data cable (see paragraphs 45, 47).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a serially connected screen assembly arrangement similar to that which is taught by Hine to be carried out in a system similar to that which is taught by IMS to thereby minimizes delay due to communication with the CPU (see Hine; paragraph 42).
Further while IMS and Hines disclose the features as explained above, there fails to be specific disclosure of a ledge as recited.
Akira discloses a video display to be provided on riser surfaces (41) of a staircase (40), wherein the stairways include a step comprising a projecting ledge on a tread of each step, wherein one of the electronic screen assemblies is positioned beneath the projecting ledge (see Fig. 4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the projecting ledge on a tread of each step similar to that which is taught to Akira to be included in the stairway arrangement of IMS to thereby provide well known safety precautions. 


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over IMS, Hine, Akira as applied to claim 19 above, and further in view of Hasegawa et al. (US Patent Publication No. 2012/0301635; hereinafter Hasegawa).
With reference to claim 20, IMS, Hine, and Akira disclose all that is explained above with reference to the device according to claim 19, wherein IMS further discloses the transparent element (protective glass) comprises a transparent element and the riser is occupied by the light-emitting element (see page 4, lines 17-21; Figs. 1-3).
While disclosing the transparent element as described, there fails to be disclosure of a methacrylate board as recited.
Hasegawa discloses a transparent element comprising a methacrylate board secured spaced apart from a surface (see abstract, paragraph 26; Figs. 1-2).
Therefore it would have been obvious to allow the usage of methacrylate board similar to that which is taught by Hasegawa to be carried out in a device similar to that which is taught by IMS and Hine to thereby provide a transparent hard protective element (see Hasegawa; paragraph 11).

With reference to claim 21, IMS and Hine disclose all that is explained above with reference to the device according to claim 19, however fail to disclose the usage of a resin or silicone filler element as recited.
Hasegawa further discloses the usage of assemblies being occupied by a resin or silicone filler element (see paragraph 3).
Therefore it would have been obvious to allow the usage of a filler element similar to that which is taught by Hasegawa to be carried out in a device similar to that which is taught by IMS and Hine to thereby maintaining visibility while attaining impact resistance (see Hasegawa; paragraph 3).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over IMS, Hine, Akira as applied to claim 1 above, and further in view of De La Cruz.
With reference to claim 22, IMS and Hine disclose a stairway arrangement as explained above with reference to claim 19, in which the light-emitting electronic screen assemblies are mounted, however there fails to be specific disclosure of a UV protection or light diffuser as recited.
Cruz discloses a display arrangement for outside usage including a transparent display pocket (110) provided to encompass a display sheet (120) and adhesively attached to a surface to provide a promotional image (see paragraph 30; Fig. 1), wherein the transparent element (110) comprises one or more of UV protection and/or a light-diffusing finish (see paragraph (37).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a UV protection layer similar to that which is taught by Cruz to be carried out in the arrangement similar to that which is taught by IMS and Hine to thereby improve the color stability during prolonged exposure to sunlight (see Cruz; paragraph 37).




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIYAJIMA (US2020/0226959) discloses an information processing device including a control unit configured to generate a control signal for displaying an image for guidance display (170, 171) in stairs of a station or the like for providing images that can direct the flow of traffic by displaying directional arrows (see paragraphs 186-189; Fig. 20).
KAY (US8,534,009) discloses safety nosing component for application to stair treads having an outside surface having cleats to form the tread to serve as a non-slip surface (see column 8, line 63-column 9, line 26; Figs. 1-3).
HINE (US8,928,554) discloses a mobile image display system including multiple video display panels (50) capable of providing an image (32) wherein each of the panels includes at least a single video display screen on a panel body (52) as well as electrical component boxes (56, 58). The electrical component boxes include power management modules and processing modules (see column 3, line 45-column 4, line 36; Figs. 1, 4).
LEMMOND (US6,041,533) discloses and advertising system for displaying images on a series of offset stationary vertical surface comprising a plurality of substrate each having a layer of printed indicia on a surface thereof including a transparent coating to protect the substrate and the graphic carried thereby (see abstract; column, 1, line 35-column 2, line 15; Figs. 1-2).


Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625